Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
On February 11, 2021, Applicant amended claims 1, 4, 7-10, 12, and 13, canceling claims 2, 3, and 11.
From the office action mailed November 12, 2020, some of the 112 rejections and all the 102 and 103 rejections are overcome by amendment.  One 112 rejection is maintained where Applicant did not amend.
New in this office action are 112 and 103 rejections necessitated by amendment and citations of relevant art.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Each of claim 1, claim 8, and claim 10 now recite that a switch arranged in parallel by itself with the entire series circuit of solar cells.
Applicant discloses a first embodiment [figure 1] in which the switch [12] is arranged in parallel by itself with a subset of the solar cells and a second embodiment [figure 2] in which the switch [12] is arranged in parallel with the entire series circuit [specification as filed paragraph 0024].  On August 12, 2020, Applicant elected the second embodiment [figure 2] without traverse.  The second embodiment [figure 2] has the switch [12] arranged in parallel with the entire series circuit [specification as filed paragraph 0024], but the switch is not "by itself;" there is also a circuit breaker [14] between the solar cells [10] and the switch [12].
Thus, Applicant's original disclosure does not appear to support a switch arranged in parallel by itself with the entire series circuit of solar cells.
Claims 4-7 are rejected as depending on claim 1.
Claim 9 is rejected as depending on claim 8.
Claims 12-16 are rejected as depending on claim 10.
Claim 10 now recites a switch arranged in parallel with the entire series circuit of solar cells and a method step of determining a voltage across a section less than the entire circuit.
The examiner could not find support for this combination in Applicant's original disclosure.
Claims 12-16 are rejected as depending on claim 10.
If Applicant believes that the original disclosure does support this subject matter identified above as new matter, then Applicant is respectfully asked to indicate with paragraph numbers from the specification as filed, original claim numbers, and/or figure numbers and reference numerals where the support can be found.
Claim 14 recites how the duty cycle changes with the voltage.
These recitations describe relationships between conditions and parameters without requiring that these are actually achieved. It is not clear how these relationships further modify the claimed method.
Applicant could overcome this rejection by amending claim 14 to recite a method step of raising or lowering the voltage of the circuit series beyond a prescribed voltage limit and raising or lowering the duty cycle to or beyond a certain value.

Claim Rejections - 35 USC § 112(b)
Claim 1 and 4-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, claim 8, and claim 10 now recite that a switch arranged in parallel by itself with the entire series circuit of solar cells.
Applicant discloses a first embodiment [figure 1] in which the switch [12] is arranged in parallel by itself with a subset of the solar cells and a second embodiment [figure 2] in which the switch [12] is arranged in parallel with the entire series circuit [specification as filed paragraph 0024].  On August 12, 2020, Applicant elected the second embodiment [figure 2] without traverse.  The second embodiment [figure 2] has the switch [12] arranged in parallel with the entire series circuit [specification as filed paragraph 0024], but the switch is not "by itself;" there is also a circuit breaker [14] between the solar cells [10] and the switch [12].
Because Applicant's disclosure to contradict what is being claimed, the scopes of the claims are unclear in light of the specification.  It is not at all clear what is meant by the switch's being "by itself."
For the sake of compact prosecution, the examiner has searched for something close to what Applicant discloses.  That said, the scope of the claims is so confusing that, if Applicant is able to clarify their meaning, more prior art may be applicable.
Applicant may be able to overcome this rejection by finding some language other than "by itself" to describe what is intended, compatible with the elected embodiment.  The examiner would welcome a request for an interview to help formulate this language.
Claims 4-7 are rejected as depending on claim 1.
Claim 9 is rejected as depending on claim 8.
Claims 12-16 are rejected as depending on claim 10.

Claim Rejections - 35 USC § 103
Claim 1, 6, 8, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaintreuil (US 20120200311 A1).
	Regarding claim 1, Chaintreuil teaches a photovoltaic (PV) device (title).

    PNG
    media_image1.png
    352
    600
    media_image1.png
    Greyscale

	Chaintreuil (figure 10) teaches a PV generator (10) comprising a number of PV cells (paragraph 0004).  Chaintreuil teaches PV cells in series (paragraph 0011).
	Chaintreuil (figure 10) teaches a switch (T1) arranged by itself in parallel with the entire PV generator (10).
Chantreuil (figure 10) teaches a CPU (13) which receives current (I) and voltage (V) signals from the PV generator (10) and controls the switch (T2) (paragraph 0042 middle).  Chaintreuil teaches that the switches are controlled with pulses (paragraphs 0002 and 0059).  Thus Chaintreuil's switch (T1) is capable of responding to actuation with a pulsed duty cycle.

	Chaintreuil (figure 10) does not positively teach an embodiment in which the PV generator comprises serially connected PV cells.
	However, because Chaintreuil teaches these elements as compatible aspects of a single invention, it would have been obvious to one of ordinary skill in the art to combine Chaintreuil's teachings to arrive at the claimed invention and reasonably expect the resulting PV generator to produce electricity from sunlight.
Regarding claim 6, Chaintreuil (figure 10) teaches a CPU (13) which receives current (I) and voltage (V) signals from the PV generator (10).  Thus the actuation circuit is constantly determining the voltage regardless of what the switch (T1) is doing.
Claim 8 recites plural interconnected modules like that of claim 1.
The grounds used to reject claim 1 apply equally here.
Chaintreuil does not teach plural interconnected generators.
However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 V B).  In this case duplicating Chaintreuil's generators predictably would have produced more electricity than a single generator could have provided.
Therefore, it would have been obvious to one of ordinary skill in the art to duplicate Chaintreuil's PV generators and arrive at the claimed invention.
Regarding claim 9, Chaintreuil (figure 9) teaches that the CPU (13) is part of an inverter (11).  Chaintreuil (figure 10) teaches a signal on a connection line between the CPU (13), which is part of the inverter, and the switch (T1).  Chaintreuil teaches switching from a short-circuit operating mode to an open-circuit mode and vice versa (claim 10), which inherently involves increasing current in the generator (10).
Claim 10 recites a method of using the module of claim 1.  The grounds used to reject claim 1 apply equally here.
claim 12, Chaintreuil (figure 10) teaches a CPU (13) which receives current (I) and voltage (V) signals from the PV generator (10).  Thus the actuation circuit is constantly determining the voltage regardless of what the switch (T1) is doing.

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaintreuil as applied to claim 1 above, and further in view of Deng et al. (CN 102867712 A), hereinafter Deng.  
Regarding claim 4, Chaintreuil does not teach a circuit breaker.
However, Deng relates to solar battery modules (paragraph 10 top).  Deng teaches a circuit breaker and a protection method which can quickly determine the faults of the solar battery string reverse connection, short circuit, overvoltage, etc. and effectively cut off the solar battery string circuit, and protect the module (paragraph 37).
Therefore, in order to further protect Chaintreuil's generator, it would have been obvious to one of ordinary skill in the art to provide it with a circuit breaker capable of electrically isolating the array from one of the module's terminals.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whittaker (US 4661758 A) teaches a solar power supply and battery charging circuit (title).

    PNG
    media_image2.png
    238
    778
    media_image2.png
    Greyscale

While Whittaker teaches a switch (20) arranged in parallel with a photovoltaic (PV) panel (10), Whittaker's voltage comparator (16) senses the voltage on the battery (12) rather than on the PV panel (column 3 lines 56-58) as required by the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice before filing a response.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.